THOMAS, District Judge.
The libelant, in the employ of the
stevedores discharging the steamship Slingsby, was aiding in re*228arranging the rigging and tackle used in connection with the derrick for hoisting cargo, when his hand was drawn into a block, whereby he received the injuries herein involved. The winch had been stopped while this work was in progress, and was, as libelant alleges, started without orders, through the negligence of the winch-man, who was the servant of the ship. The preponderance of evidence shows that the winch was negligently started, in the absence-of an order so to do. There is no evidence of contributory negligence on the part of the libelant, or of his fellow servants, or of the-stevedores. The sole fault was that of the winchman, and for that the ship and her owners are responsible.
The libelant has not been guilty of laches. The Slingsby was a foreign vessel, and was at this port but on a single occasion after the accident. While other vessels of the owners were frequently in port, the libelant was at liberty to pursue his remedy against the offending vessel.
It is suggested that the ship might have a cause of action against the stevedores, and that this court should pass upon the liability of such stevedores to the ship, and adjust the equities in this action. As has already been stated, the accident did not arise from the culpable fault of the stevedores. But it is urged that in the contract for the unloading of the vessel there was this stipulation: “We are
insured against all accidents which may occur to our men while employed by us.” This stipulation would not include a case where the accident was caused by the negligence of the ship, so as to compel the stevedores to indemnify the ship. Railway Co. v. Cornell, 54 Hun, 292, 7 N. Y. Supp. 557.
Let there be a decree for the libelant, pursuant to this opinion, for the sum of $5,000, with costs.